Title: An American No. III, [18 August 1792]
From: “An American”,Hamilton, Alexander
To: 


[Philadelphia, August 18, 1792]
For the Gazette of the United States.
The charges which have been brought against “the EDITOR of the NATIONAL GAZETTE,” as he himself states them to be, are no otherwise personal charges, than as they designate the persons, against whom they are made.
In their application to Mr. Freneau, they affect him solely in his capacity of Editor of a public paper (which may justly be considered as a public capacity) and in relation to matters of public or national concern. It is therefore a meer subterfuge to call them personal charges, and then to say, that they shall not be answered, unless the author of them will come forward to support them. It was easily anticipated that he might have good reasons for not discovering himself, at least at the call of Mr. Freneau—and it was necessary for him to find a shelter. What else could he do? The charges brought against him are substantiated by facts, some of them acknowledged by himself, others proved by a reference to public documents, and to his own paper; others of general notoriety.
The inferences from these facts are the only things, which remain for discussion; and these so naturally flow from the premises, that they defy the arts of sophistry to obscure them. The expedient however which has been adopted, comes rather late; considering that Mr. Freneau began to answer even under the solemnities of an oath.
An American.
